Citation Nr: 0608675	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  01-08 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for major depressive 
disorder, including as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
August 1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claim 
for an increased evaluation for hearing loss, left ear, 
evaluated as 10 percent disabling.  It also denied the 
veteran's claims for service connection for unsteady gait and 
depression.  In October 2003 the Board remanded the veteran's 
claims to the RO for further development.  After the 
requested development was completed the RO again denied the 
veteran's claims.

An August 2005 rating decision granted compensation for 
hearing loss, right ear, under 38 U.S.C. § 1160, included it 
with the evaluation of left ear hearing loss (evaluated as 
bilateral hearing loss) and assigned an evaluation of 70 
percent disabling effective December 6, 2002.  The August 
2005 rating decision also found clear and unmistakable error 
in the effective date for severance of service connection for 
hearing loss, right ear, and amended it to September 1, 1985.  
A third rating decision, dated in November 2005, granted the 
veteran compensation for unsteady gait under 38 U.S.C. § 1151 
with an evaluation of 30 percent disabling effective August 
6, 1992.

The issue of service connection for depression, including as 
secondary to unsteady gait, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has level VIII hearing in his right ear and level 
XI hearing in his left ear.


CONCLUSION OF LAW

The criteria for a disability evaluation exceeding 70 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation for Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The veteran asserts that he is entitled to an increased 
rating for his bilateral hearing loss.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, 38 C.F.R. § 
4.86(a) is applicable in this appeal as the pure tone 
thresholds found on examination of both the veteran's ears 
meet the criteria for exceptional hearing loss.  38 C.F.R. 
§ 4.86(b), however, is inapplicable.

A VA audio examination report, dated in June 2004, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
90
80
75
90
LEFT
N/A
105
105
105
105

These results show an average decibel loss of 84 in the right 
ear and 105 in the left ear.  The speech recognition ability 
score was 96 percent in the right ear and 0 percent in the 
left ear.  The report noted that the veteran had moderately-
severe to profound mixed hearing loss with normal 
discrimination in the right ear.  It further noted that the 
veteran had profound mixed hearing loss and profound 
discrimination in the left ear.

The veteran exhibited an exceptional pattern of hearing loss 
under 38 C.F.R. § 4.86(a) in the August 2004 VA Audio 
examination because the pure tone thresholds at each of the 
four specified frequencies was 55 decibels or greater in both 
ears.  As such, the rating must be determined using either 
Table VI or Table VIa, whichever results in the higher 
numeral.

The most recent results show that the veteran's hearing in 
the right ear is consistent with level III hearing and his 
hearing in the left ear is consistent with level XI hearing 
under Table VI.  See 38 C.F.R. § 4.85, Table VI.  Using Table 
VIa the veteran's hearing in the right ear is consistent with 
level VIII hearing and his hearing in the left ear is 
consistent with level XI hearing, according to the June 2004 
VA report.  See 38 C.F.R. § 4.85, Table VIa.

The veteran's numerals from Table VIa will be used because 
they are the higher numerals: hearing level VIII in the right 
ear and XI in the left ear.  See 38 C.F.R. § 4.86.  As such, 
a 70 percent evaluation, and no more, is warranted.  
38 C.F.R. § 4.85, Tables VI, VIa and VII.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim must be denied.  

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against finding that the criteria for increased 
ratings have been met.  The Board considered the benefit-of-
the-doubt rule; however, as the preponderance of the evidence 
is against the appellant's claims, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
October 2001, May 2004, and November 2004.  The November 2004 
letter satisfied element (1) by informing the veteran that 
evidence showing that his service-connected disability had 
increased in severity was necessary to substantiate his 
claim.  It satisfied element (2) by informing the veteran 
that VA is responsible for getting relevant records from any 
Federal agency, and that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Finally, the November 2004 letter satisfied element (3) by 
informing the veteran that it is his responsibility to make 
sure that VA receives all requested records that are not in 
the possession of a federal department or agency.  Since 
these letters fully provided notice of elements (1), (2), and 
(3), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
November 2004 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a 
September 2005 supplemental statement of the case (SSOC) 
relating to his claim for an increased evaluation for a 
shoulder condition.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 70 percent disabling for service-
connected bilateral hearing loss is denied.


REMAND

In November 2005 the RO found that compensation was warranted 
for the veteran's unsteady gait under 38 U.S.C. § 1151 with 
an evaluation of 30 percent disabling effective August 6, 
1992.  The Board stated in its October 2003 remand that, 
should the aforementioned circumstance arise, the RO should 
address the issue of entitlement to service connection for 
depression secondary to an unsteady gait due to VA surgical 
treatment.  The most recent VA mental health treatment note, 
dated in January 2004, showed an Axis I diagnosis of 
Depressive Disorder NOS but the examiner did not state an 
opinion as to whether this condition may be secondary to the 
veteran's unsteady gait.  VA's fulfillment of the statutory 
duty to assist also requires a thorough and contemporaneous 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The Board is therefore remanding 
this claim to the RO for a VA examination and to make a 
specific determination as to whether any psychiatric 
disability is secondary to those disabilities for which the 
veteran is receiving compensation.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to ascertain the 
proper diagnosis and etiology of any 
psychiatric disorder present.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the currently diagnosed psychiatric 
disorder was (a) either directly caused 
by any of the veteran's service-connected 
conditions (bilateral hearing loss and 
unsteady gait) or (b) if not directly 
caused is it at least as likely as not 
that the psychiatric condition has been 
aggravated by either of the service 
connected disabilities.   The examiner 
should provide a complete rationale for 
the opinion expressed.  

2. The RO should then readjudicate the 
veteran's claim for service connection 
for depression on the merits.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


